                                Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 1 of 34
fi ●
 '-*■4
          AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means                        Doc#l

                                                United States District Court
                                                                                   for the
                                                                    District of New Hampshire

                        In the Matter of the Search of
                                                                                       )
                    (Briefly describe the property to be searched                      )
                     or identify the person by name and address)                       )              Case No. 1:21-MJ-51-01-AJ
         THE PREMISES KNOWN AS 4 JANET LANE, NEWTON, NH,                               )
         INCLUDING OUTBUILDINGS AND GARAGES LOCATED                                    )
         THEREON, A 2020 DODGE 1500 NH REG 364 2470, AND THE                           )
         PERSON OF ANTHONY RIMAS
              APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

                  I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
          penalty of peijury that I have reason to believe that on the following person or property (identify the person or describe the
          property to be searched and give its location):
            Please see attachment A.

           located in the                                   District of             New Hampshire                    , there is now concealed (identify the
          person or describe the property to be seized)'.


            Please see attachment B,

                    The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                         fif evidence of a crime;
                            sf contraband, fruits of crime, or other items illegally possessed;
                            fif property designed for use, intended for use, or used in committing a crime;
                            □ a person to be arrested or a person who is unlawfully restrained.
                    The search is related to a violation of:
                      Code Section                                                      Offense Description
                  18 U.S.C.§ 2252(a)(2)                     - Receipt and Attempted Receipt of Child Pornography
                  18 U.S.C.§ 2422(b)                        - Attempted Enticement

                   The application is based on these facts:
                  Please see attached affidavit.

                     sf Continued on the attached sheet.
                     □ Delayed notice of        days ('give exact ending date ifmore than 30 days:                                   ) is requested under
                       18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                                     /s/ Adam Rayho
                                                                                                                 Applicant’s signature

                                                                                             TFO Adam Rayho, Homeland Security Investigations
                                                                                                                 Printed name and title

          Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                  Telephonic conference                                       (specify reliable electronic means).


          Date:             03/10/2021
                                                                                                                     Judge's signature

          City and state: Concord, New Hampshire                                              Hon. Andrea K. Johnstone. U.S. Magistrate Judge
                                                                                                                 Printed name and title
                Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 2 of 34

'-A




                              IN THE UNITED STATES DISTRJCT COURT
                               FOR THE DISTRICT OF NEW HAMPSHIRE


       IN THE MATTER OF THE SEARCH OF                            Case No. l:2I-mj- 51-01-AJ
       THE PREMISES KNOWN AS 4 JANET
       LANE,NEWTON,NH,INCLUDING
       OUTBUILDINGS AND GARAGES
       LOCATED THEREON,A 2020 DODGE
       1500 NH REG 364 2470, AND THE
                                                                  Filed Under Seal - Level II
       PERSON OF ANTHONY RIMAS




                                    AFFIDAVIT IN SUPPORT OF
                               APPLICATION FOR SEARCH WARIGVNT

               I, Adam Rayho, a Task Force Officer with Homeland Security Investigations (“HSI”),

      being duly sworn, depose and state as follows:


          I.   I am a Detective with the Nashua Police Department(NPD)and have been a full time

      certified Police Officer in the State of New Hampshire since May 2014.1 am currently assigned

      to the Special Investigations Division as a member of the Internet Crimes against Children

      (ICAC)Task Force and Homeland Security Investigations(HSI)as a Task Force Officer(TFO).

      My primary responsibility in this position is to investigate criminal offenses to include

      misdemeanor and felony level offenses, specifically cases of child exploitation. Prior to this

      assignment I was assigned to the Problem Oriented Policing (POP) Unit within the Narcotics

      Intelligence Division and the Patrol Division within the Uniform Field Operations Bureau.

         2.     As part of my duties, I have observed and reviewed examples of child pornography (as

      defined in 18 U.S.C. § 2256) in various forms of media,to include digital/computer media.

      During the course of this investigation, I have also conferred with other investigators who

      specialize in computer forensics and who have conducted numerous investigations which

      involved child sexual exploitation offenses.

                                                       1
            Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 3 of 34




   3.    1 make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a warrant to search the premises located at 4 Janet Lane, Newton, NH

(hereafter “SUBJECT PREMISES”), further described in Attachment A,including one

residential dwelling; any computer, computer media, and electronic media located therein; a red

2020 Dodge 1500 NH Registration 364 2470 registered to Anthony Rimas (hereafter “SUBJECT

VEHICLE”)and the person of Anthony Rimas,for the things described in Attachment B-

specifically, evidence, fruits, and instrumentalities of violations of Title 18, United States Code,

Section 2252(a)(2), which relates to the illegal receipt of child pornography and attempt, and

Title 18 United States Code. Section 2422(b), which relates to attempted online enticement of

children.

   4.    During the course of this investigation I have conferred with other investigators who

have conducted numerous investigations and executed numerous search and arrest warrants

which involved child exploitation and/or child pornography offenses. This affidavit is intended

to show only that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter. The facts set forth in this affidavit are based in part

on my personal knowledge, information obtained during my participation in this investigation,

information from others, including law enforcement officers, my review of documents and

computer records related to this investigation, and information gained through my training and

experience.

                                  STATUTORY AUTHORITY


    5.   This investigation concerns alleged violations of 18 U.S.C. § 2252(a)(2), related to the

receipt and attempted receipt of child pornography in the District of New Hampshire. 18 U.S.C.

§ 2252A(a)(2) makes it a crime for any person to knowingly receive or distribute any child


                                                  2
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 4 of 34




pornography (images of children under 18 engaging in sexually explicit conduct) that has been

mailed, or using any means or facility of interstate or foreign commerce shipped or transported in

or affecting interstate or foreign commerce by any means, including by computer. The statute

also criminalizes attempt.

   6.   The investigation also concerns alleged violations of 18 U.S.C. § 2422(b), related to

attempted online enticement. The statute makes it a crime to “knowingly persuade, induce,

entice, or coerce any individual who has not attained the age of 18 years, to engage in

prostitution or any sexual activity for which any person can be charged with a criminal offense'

or to attempt to do so. In New Hampshire, it would be a crime for an adult male to engage in

sexual acts with a 14-year-old child.

                                         DEFINITIONS


   7.    “Child pornography” includes any visual depiction, including any photograph, film,

video, picture, or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct where(A)the production

of the visual depiction involved the use of a minor engaged in sexually explicit conduct;(B)the

visual depiction was a digital image, computer image, or computer-generated image that is, or is

indistinguishable from, that of a minor engaged in sexually explicit conduct; or(C)the visual

depiction has been created, adapted, or modified to appear that an identifiable minor is engaged

in sexually explicit conduct. 18 U.S.C. § 2256(8).

   8.   “Child Erotica,” as used herein, means materials or items that are sexually arousing to

persons having a sexual interest in minors but that are not, in and of themselves, legally obscene

or that do not necessarily depict minors in sexually explicit conduct.




                                                3
          Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 5 of 34




    9.    Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(I) as “an

electronic, magnetic, optical, electrochemical, or other high speed data processing device

performing logical or storage functions, and includes any data storage facility or communications

facility directly related to or operating in conjunction with such device. ’’These devices include

but are not limited to any data-processing hardware (such as central processing units, memory

typewriters, mobile “smart” telephones, tablets, and self-contained “laptop” or “notebook'

computers).

    10. “Computer hardware,” as used herein, consists of all equipment which can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic.

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory

storage devices); peripheral input/output devices (including, but not limited to, keyboards.

printers, video display monitors, and related communications devices such as cables and

connections), as well as any devices, mechanisms, or parts that can be used to restrict access to

computer hardware (including, but not limited to, physical keys and locks).

    11. “Computer software,” as used herein, is digital information which can be interpreted by

a computer and any of its related components to direct the way they work. Computer software is

stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

    12.   Computer-related documentation,” as used herein, consists of written, recorded,

printed, or electronically stored material which explains or illustrates how to configure or use

computer hardware, computer software, or other related items.



                                                  4
          Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 6 of 34




    13.   Computer passwords, pass-phrases and data security devices,” as used herein, consist

of information or items designed to restrict access to or hide computer software, documentation,

or data. Data security devices may consist of hardware, software, or other programming code. A

password or pass-phrase (a string of alpha-numeric characters) usually operates as a sort of

digital key to “unlock” particular data security devices. Data security hardware may include

encryption devices, chips, and circuit boards. Data security software of digital code may include

programming code that creates “test” keys or “hot” keys, which perform certain pre-set security

functions when touched. Data security software or code may also encrypt, compress, hide, or

 booby-trap” protected data to make it inaccessible or unusable, as well as reverse the progress

to restore it.

    14. “Minor” means any person under the age of eighteen years. See 18 U.S.C. § 2256(1).
                               44
    15. The terms “records,         documents,” and “materials,” as used herein, include all

information recorded in any form, visual or aural, and by any means, whether in handmade form

(including, but not limited to, writings, drawings, painting), photographic form(including, but not

limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,

photocopies), mechanical form (including, but not limited to, phonograph records, printing,

typing) or electrical, electronic or magnetic form (including, but not limited to, tape recordings.

cassettes, compact discs, electronic or magnetic storage devices such as floppy diskettes, hard

disks, CD-ROMs, digital video disks (“DVDs”),Personal Digital Assistants(“PDAs”), Multi

Media Cards(“MMCs”), memory sticks, optical disks, printer buffers, smart cards, memory

calculators, electronic dialers, or electronic notebooks, as well as digital data files and printouts

or readouts from any magnetic, electrical or electronic storage device).




                                                     5
           Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 7 of 34




     16. “Sexually explicit conduct” means actual or simulated (a)sexual intercourse, including

genital-genital, oral-genital, or oral-anal, whether between persons of the same or opposite sex;

(b) bestiality;(c) masturbation;(d) sadistic or masochistic abuse; or(e) lascivious exhibition of

the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

     17.    Visual depictions” include undeveloped film and videotape, and data stored on

computer disk or by electronic means, which is capable of conversion into a visual image. See 18

U.S.C. § 2256(5).

                                           PROBABLE CAUSE


     18. Asa Detective in the Special Investigations Division working with the Internet Crimes

against Children (ICAC)Task Force I maintain several online undercover(“UC”) profiles, used

in proactive investigations regarding the exploitation of children on the internet. The online

undercover persona used during this investigation, was that of a 14-year-old female.

     19. On October 15, 2020 I posted a message on Whisper* stating the following,“I hate high

school ;(“. The message also displayed the following: Image of several school supplies in the

background, Nickname: JH12, Sex: Other, Age: 18-20.

     20. At approximately 2:05 p.m., I (hereafter referred to as “UC”)received a message on

 Whisper from the user “whatthefckk” with the following profile information: Age: 36-44 years

old. Sex: Male, Location: Seabrook, New Hampshire. During the first three messages on October

 15, 2020, the UC advised “whatthefckk” she was 14 years old and “whatthefckk” acknowledged

her age. Between October 15, 2020, and October 19, 2020, the UC communicated with

 'whatthefckk” on Whisper during which time “whatthefckk” advised he/she was 46 years old



'Whisper is a proprietary Android and iOS mobile app available for free download. It is a form of anonymous social
media, allowing users to post and share photo and video messages anonymously.

                                                        6
           Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 8 of 34




and asked the UC if she had “ever played with an older man,” which “whatthefckk” explained as
                  9) ii
 kiss, touch, etc.        whatthefckk” also asked the UC if she was “still a virgin” and asked her,“do

you play with yourself?” Furthermore,“whatthefckk” advised the UC that she needed someone

to teach her and asked if the UC wanted to learn, which “whatthefckk” specified to mean,“how

to have an orgasm.” Lastly,“whatthefckk” asked the UC if she ever had anyone come over her

house when she was home alone.

      21. On October 19, 2020 the UC provided “whatthefckk” her WhatsApp phone number and

the conversation transitioned to the mobile messaging application WhatsApp. WhatsApp is a

messaging platform owned by Facebook which requires users to sign up using their telephone

number.

      22. Beginning on October 19, 2020 and continuing until the week of March 8, 2021, the UC

communicated with “whatthefckk” on WhatsApp.“whatthefckk” used the WhatsApp telephone

number 978-330-6022 and the name “Jim.” During this time period, the UC directly and

indirectly reminded “Jim” of her age (14) several times by making statements such as, “Last yr

in 8^ grade^ ‘Next yr when I turn 15,” and “Just turned 14 a month ago,” and “No lol Lm only

14.

      23. Throughout the conversation, “Jim” discussed engaging in sexual acts with the UC on

more than one occasion. Representative examples follow:

October 30, 2020
Jim: When we meet are you going to stroke and suck mine
Jim:I bet you will you are Just nervous
VC: Do u want me to?
Jim: Ofcourse i do

November 02, 2020
Jim: You want to have sex dont you
UC: Idk I’ve never done it
Jim: You want to try
UC: Ummm idc like with who

                                                      7
          Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 9 of 34




Jim: With me ofcourse
UC:Ifu want to
UC: U don 7 care I’m younger n it would he myfirst time?
Jim: No i like the idea
Jim: You dont care that im older than your parents
Jim: What else do you want to try
UC: Like what else is there
UC: To do lol
Jim: You can suck my cock
Jim:Ican lick your pussy
Jim: Tryfingering your ass
UC: Ok lol u want to do all ofthose?
Jim: To start lol
UC: Ok lol

November 03, 2020
UC: Can 1see what u look like
UC:1sent u a pic ofme but u never sent me one
Jim: Its more riskyfor me
UC: Oh
UC: Why
Jim: How old are you hhhmmm
UC: 14
Jim: And im 46 lol
 UC: No one looks at my phone
Jim: Think that could get me in trouble

November 05, 2020
Jim: So i can come over one day and we can play at your house
UC: Ya lol ifu want to
Jim: We can have sex in your bed

November 16, 2020
Jim: Bet you wish you were playing with a cock
UC: Lmao
Jim: No?
UC: lol I’ve never done it
Jim: But you want to try dont you
UC: Like with who?
Jim: Like with me ofcourse
UC: Oh
UC: Umm ya I’d try it with u ifu want
Jim: III teach you what to do
UC: Ok how lol
Jim: How to stroke how to suck
Jim: How to take it in your pussy




                                                     8
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 10 of 34




   24. On November 03, 2020, using the research database ZetX I searched the carrier

information for the telephone number 978-330-6022, used by Jim on WhatsApp. Results of this

search showed the carrier was Bandwidth.com which is a communications platform and service

company. I subsequently emailed Bandwidth and asked what information the company would

retain regarding the account associated with the phone number 978-330-6022.1 later received an

email from Bandwidth advising the telephone number I inquired about is on the Bandwidth

network and assigned to the wholesale customer Finger, Inc. I later researched Finger, Inc., and

learned the company is a US Telecom provider for free texts, pictures, calls, and voicemails. I

later completed a search warrant for the Finger, Inc. phone number 978-330-6022 which was

signed by Hillsborough County Superior Court South Justice Jaclyn Colburn. The results of this

search warrant contained the IF log for the number 978-330-6022 which contained IF addresses

as recent as December 03, 2020. On December 03, 2020, between 01:53:23 UTC to 23:37:32

UTC the individual used three IF addresses. I received subpoena results for two of them:

174.255.65.199 and 75.68.0.18. The American Registry of Internet Numbers(“ARJN”)

identified these IF Addresses as belonging to Verizon Wireless (“Verizon”)(174.255.65.199)

and Comcast Cable Communications (“Comcast”)(75.68.0.18). Further research showed the

Finger number used the Comcast IF 2,359 times from September 17, 2020 at 02:00:10 UTC until

December 03, 2020 at 23:37:32 UTC. Based on my training and experience, this would indicate

the IF is situated at the individual’s home or work due to the amount of times it has been used.

   25. HSI issued a summons to Verizon and Comcast to obtain subscriber information for the

aforementioned IF Addresses. Result of the Comcast summons showed the subscriber was

Anthony Rimas of4 Janet Lane, Newton, New Hampshire, the SUBJECT FREMISES. Results

of the Verizon summons showed the IF Address is a Natting IF, meaning multiple users can



                                                9
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 11 of 34




connect to the same IP Address and are uniquely identified by their telephone number. In total,

420 users connected to the IP Address between December 03, 2020 and December 04, 2020.

   26. Using the research database TLO,I observed the phone number associated with Rimas is

(978)430-0748. Furthermore, the Newton Police Department listed the phone number(978)430-

0748 as being used by Anthony Rimas on three occasions between 2013 and 2020. While

reviewing the Verizon results from the natting IP address, I observed this phone number,(978)

430-0748, connected to the IP Address 174.255.65.199 four times as listed below:

12/3/2020 at 20:02 to   12/5/2020 at 03:54
12/3/2020 at 23:37 to   12/4/2020 at 00:22
12/3/2020 at 23:37 to   12/3/2020 at 23:54
12/3/2020 at 23:37 to   12/3/2020 at 23:56

   27. As 1 was able to link Rimas to both IP addresses used by the WhatsApp number, I

believe that he is the person identifying himself as “Jim” and speaking to the UC. On November

13, 2020 “Jim” suggested speaking with the UC on Zoom Video Communications Inc., aka

 Zoom” and provided a meeting ID of 402 061 5216. Using an undercover, department issued

laptop, I joined the zoom meeting but did not allow my video or audio to display/work. I

proceeded to text “Jim” on WhatsApp as I heard him talking via Zoom. During this time I heard

what appeared to be a male voice speaking to me. The conversation was not audio of video

recorded.

   28. On November 18, 2020 1 completed a search warrant for the Zoom Video

Communications meeting ID 402 061 5216 used on November 13, 2020, which was signed into

effect by Hillsborough County Superior Court South Justice Charles Temple. 1 later received the

results of the search warrant which produced investigative leads, to include the IP address

73.61.22.148, and email address, nunyaabizzz05@gmail.com,“Jim” used to create and start the

Zoom meeting.


                                                10
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 12 of 34




   29. With the assistance of HSII completed a summons to obtain subscriber information for

the IP Address 73.61.22.148 which was identified using ARIN as belonging to Comcast. The

initial response I received from Comcast indicated they were unable to provide subscriber

information without a port number for the IP Address as the IP Address was assigned to the

Xfinity Wi-Fi service. The original Zoom search warrant results identified the port number as

40803 thus a new summons was issued to Comcast. I later received the results of the second

summons which showed the subscriber was Anthony Rimas of 4 Janet Lane, Newton, New

Hampshire,the SUBJECT PREMISES. I also contacted Comcast who further described the IP

Address as a “hot spot,” thus it requires a user to provide their Comcast/Xfinity credentials to

login and use the hot spot. Comcast furthered, the subscriber information provided was the

credentials the user entered to login and use the hot spot.

   30. On December 01,2020 I completed a search warrant for the Google account

nunyaabizzz05@gmail.com which was signed into effect by Hillsborough County Superior

Court South Justice Charles Temple. I later received the results of the search warrant. During the

UC’s conversations with “Jim,” he sent pictures which he purported to be of himself which were

actually of the actor Pierce Brosnon. The google search results returned with the warrant

included the following: Nov 15, 2020, 5:44:19 PM UTC: Searchedfor pierce brosnan selfie

holding up hand; Nov 15, 2020, 5:44:50 PM UTC: Searchedfor pierce brosnan selfie; Nov 16,

2020, 12:03;37 AM UTC:Searchedfor pierce brosnan selfie.

   31. During the month of December 2020, HSI issued a summons to Verizon to obtain

subscriber information for the telephone number (978)430-0748, which the Newton Police had

linked to Rimas. I later received the results of the summons which stated Pleaseforward to

reseller: Comcast Cable Communications, Inc. Due to this information a second summons was



                                                 11
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 13 of 34




issued to Comcast to obtain subscriber information for the telephone number(978)430-0748.1

later received the results of the summons which showed the subscriber was Anthony Rimas of4

Janet Lane, Newton, New Hampshire, the Subject Premises.

    32. On January 12, 2021 “Jim” again asked the UC to join a Zoom Meeting. Prior to

entering the meeting, I contacted New Hampshire Assistant Attorney General Nicole Clay and

requested a one-party authorization to record the meeting between “Jim”, Detective Abrams, and

1. Detective Abrams assisted in the investigation by speaking with “Jim” during the Zoom

meeting (audio only) and again informed “Jim” she was 14 years old. “Jim” proceeded to talk

about having sexual intercourse with the UC and attempted to instruct her to “play” with her

vagina. After the meeting, the following conversation took place (approximate):

UC:I was like confused
UC: Like ifI had video what did u want me to do
Jim: Just rub at the right speed
Jim: Id tell you up down right left
UC: Like u would see my vagina?
UC: On the screen?
Jim: Yes
Jim: How else would i direct you

    33. On February 03, 2021 during a conversation between “Jim” and the UC,“Jim” solicited

and encouraged the UC to take a picture of her vagina and send it to him on WhatsApp.

Approximate portions of the conversation are included below:

Jim: Working. Take any picsfor me yet?
UC: No}haven 7 even tried to take my moms phone recently
Jim: Why not ©
UC: Idklol
UC: U like didn 7 tell me what u wanted
Jim:I want to see you naked© but any pic ofyou clothed is good
UC: So like ummm ifI took a nude like what would u want me to take it if?

Jim: Your body showing your tits your ass your pussy basically head to toe pic
UC: Lmao my vagina?




                                                   12
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 14 of 34




Break in conversation

UC: How would I take the one ofmy vagina
Jim: You would need a mirror
Jim:Spread your legs and take a pic
UC: Oh ok
Jim: Too bad you cant vid chat
UC: Why?
Jim: We could see each other and you could watch me stroke my cock

    34. On February 24, 2021 Rimas had the following conversation with the UC via

WhatsApp:

Jim: Did you take a naked selfie?
UC: No do u want me to?
Jim: Ofcourse i do
UC: Like which ones
Jim: You naked standing isfine
UC: Umm ok I’ll try

UC: Lol
Jim: You know i want that
UC: A nude?


UC: Ya hut like I wasn 7 sure like ifu wanted that one or the other one u talked about
Jim:I want both
 Jim: But regular nude will be easier
Jim: When can you zoom
UC: Like the one ofmy vagina?
Jim: Yes




    35. On February 01, 2021 while searching for child exploitation groups on KIK messenger 1

observed a group titled NFl D.aughters with the unique username #nhdau.ghterfantasy. Through

my training and experience I recognized this group name could be associated with the

exploitation of children.

    36. Using an undercover KIK account and the persona of an adult male I joined the group.

Between February 01, 2021 and continuing through the beginning of March 2021,1 have

observed several conversations within the group and have had private conversations with


                                                    13
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 15 of 34




members of the group which showed the majority of the members Join or use the group to

discuss the exploitation of children. One specific example is the user “Jon240c.”jon240c joined

the group on February 16, 2021 and was a member until February 20, 2021. The user jon240c

was identified by Detective J.B. Reid of the Boone North Carolina Police Department and North

Carolina ICAC / Homeland Security Investigations as an individual producing child sexual abuse

material involving his three year old daughter. On February 20, 2021,1 along with members of

Homeland Security Investigations and The Internet Crimes Against Children(ICAC) Task Force

executed a search warrant on jon240c residence in Ossipee, New Hampshire and placed him

under arrest.

   37. On February 13, 2021, using an additional undercover KIK account and the persona of a

14-year-old female, I briefly joined the KIK group NH D.aughters with the unique username

#nhdau.ghterfantasy. Almost immediately after joining I received a message from the KIK user

'JJ” with the unique username “whatthefckk.” I note that this is similar to the username of the

Whisper profile previously discussed. This user is listed as the owner of the KIK NH D.aughters

/ #nhdau.ghterfantasy. Through my training and experience I know that the owner of a KIK

group is either the individual who made the group or the longest active member after the original

owner left the group. The owner of the group can make members of the group administrators

which gives them the same privileges as the owner, such as adding individuals and removing

them. The current rank structure of the KIK group #nhdau.ghterfantasy lists the owner as “JJ”

unique username “whatthefckk” and administrator as “Jack Daniels” unique username

“jackdan8578.

   38. Starting on February 24, 2021,1 communicated with KIK user whatthefckk via the

private message feature. During my initial conversation I informed KIK user whatthefckk I was a



                                               14
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 16 of 34




14-year-old female and he proceeded to ask questions and make statements such as “have you

fucked an older man before...its time you did then.” KIK user whatthefckk asked what had

prompted me to join the group and I advised my friend had dared me. KIK user whatthefckk

proceeded to ask if my friend and I would join a group chat witii him. I gave KIK user

whatthefckk the undercover KIK username of Detective Aaron Wojtkowski (Newbury MA

Police Department), who uses the persona of a 13 year old female, and KIK user whatthefckk

created a group chat involving the three of us titled “Jenni’s chat.

   39. From February 24, 2021 to March 04, 2021 Detective Wojtkowski and I communicated

with KIK user whatthefckk in the group chat. During the group conversation KIK user

whatthefckk asked questions like “who want to loose their virginity” and told the UCs, that he

wanted to “get you naked and play” and that he wanted to have sex with them. He later told the

UC that he would like to see pictures of her vagina.

   40. Furthermore, on Friday March 05, 2021 KIK user whatthefckk provided Detective

Wojtkowski with the number(978)330-6022 to contact him. This is the same WhatsApp number

I previously associated with Rimas.

   41. The SUBJECT PREMISES is Rimas’s registered address where I believe he resides with

his wife and minor son. I saw him leaving from there on March 2, 2021 early in the morning.


          COMPUTER ELECTRONIC STORAGE AND FORENSIC ANALYSIS

   42. As described above and in Attachment B,this application seeks permission to search and

seize records that might be found on the SUBJECT PREMISES and SUBJECT VEHICLE, in

whatever form they are found. One form in which the records might be found is data stored on a

computer’s hard drive or other storage media. Thus, the warrant applied for would authorize the




                                                 15
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 17 of 34




seizure and search of electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

   43. I submit that if a computer or storage medium is found on the SUBJECT PREMISES,

there is probable cause to believe those records will be stored on that computer or storage

medium,for at least the following reasons:


               a.      Based on my knowledge, training, and experience, I know that computer

       files or remnants of such files can be recovered months or even years after they have been

       downloaded onto a storage medium, deleted, or viewed via the internet. Electronic files

       downloaded to a storage medium can be stored for years at little or no cost. Even when

       files have been deleted, they can be recovered months or years later using forensic tools.

       This is so because when a person “deletes” a file on a computer, the data contained in the

       file does not actually disappear; rather, that data remains on the storage medium until it is

       overwritten by new data.

               b.      Therefore, deleted files, or remnants of deleted files, may reside in free

       space or slack space—^that is, in space on the storage medium that is not currently being

       used by an active file—for long periods of time before they are overwritten. In addition, a

       computer’s operating system may also keep a record of deleted data in a “swap” or

       “recovery” file.

               c.      Wholly apart from user-generated files, computer storage media—in

       particular, computers’ internal hard drives—contain electronic evidence of how a

       computer has been used, what it has been used for, and who has used it. To give a few

       examples, this forensic evidence can take the form of operating system configurations.

       artifacts from operating systems or application operations, file system data structures, and


                                                 16
 Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 18 of 34




virtual memory “swap” or paging files. Computer users typically do not erase or delete

this evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.

       d.      Similarly, files that have been viewed via the internet are sometimes

automatically downloaded into a temporary internet directory or “cache.

       e.      Your Affiant is also aware, through training and experience, that digital

storage devices have become interconnected, making it easy for even casual users of

technology to transfer or copy images from one device to another, or to maintain

duplicate copies on more than one device or storage medium. In fact, many devices such

as smartphones can be set to automatically back up their contents to alternate storage

facilities, such as laptop or desktop computers, another phone, photo-sharing websites,

and cloud storage providers.

       f       Your Affiant is aware that the contents of smart phones can be synched

with or backed up to other digital devices in a variety of ways. Smartphones can be

connected through cables to other devices, such as laptop computers, for data transfer.

Smartphones can also connect to other devices and transfer photos or documents

wirelessly through technology such as Bluetooth. Data can also be sent from the phone to

an email account via the Internet, and subsequently downloaded from the Internet to a

different device (such as a tablet, game system, or computer)for storage. In addition,

many smartphones utilize “cloud” storage. Cellular telephones can be set to automatically

back up their contents to user accounts hosted on servers of various cloud storage

providers. Users can also opt to perform a back-up manually, on an as-needed basis. Your

Affiant is aware that some smartphones also back up their contents automatically to



                                         17
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 19 of 34




       devices such as laptop computers. Additionally, cellular telephones can exchange data

       between two differing cellular communications devices and other types of electronic and

       media storage devices via Bluetooth or Wi-Fi, regardless of the type of operating system

       or platform being utilized to operate each of the electronic devices. In addition, media

       cards which contain many forms of data can be interchanged between multiple types of

       electronic devices, including but not limited to, different cellular telephones.


   44. As set forth above, probable cause exists to believe that Rimas has attempted to receive

child pornography by asking the UC who he thought was a 14-year-old girl to send him sexually

explicit photographs of herself. Based upon my knowledge and experience in child pornography

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, I know that there are certain characteristics common to individuals

involved in such crimes:



              Those who distribute, transport, receive, or possess child pornography, or who

       attempt to commit these crimes may collect sexually explicit or suggestive materials, in a

       variety of media, including photographs, magazines, motion pictures, videotapes, books,

       slides and/or drawings or other visual media. Such individuals often times use these

       materials for their own sexual arousal and gratification.


               b.     Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes often possess and maintain copies of child

       pornography material, that is, their pictures, films, video tapes, magazines, negatives,

       photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy

       and security of their home or some other secure location. These individuals typically


                                                18
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 20 of 34




       retain pictures, films, photographs, negatives, magazines, correspondence, books, tape

       recordings, mailing lists, child erotica, and videotapes for many years.


              c.      Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes often maintain their collections that are in a digital

       or electronic format in a safe, secure and private environment, such as a computer and

       surrounding area. They often maintain these collections for several years and keep them

       close by, usually at the individual’s residence, to enable the collector to view the

       collection, which is valued highly.


               d.     Those who distribute, transport, receive, or possess child pornography, or

       who attempt to commit these crimes also may correspond with and/or meet others to

       share information and materials; they rarely destroy correspondence from other child

       pornography distributors/collectors; they conceal such correspondence as they do their

       sexually explicit material; and they often maintain lists of names, addresses, and

       telephone numbers of individuals with whom they have been in contact and who share

       the same interests in child pornography.


   45. As further described in Attachment B,this application seeks permission to locate not

only computer files that might serve as direct evidence of the crimes described on the warrant.

but also for forensic electronic evidence that establishes how computers were used, the purpose

of their use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence will be on any computer in the SUBJECT PREMISES accessible by RIMAS

because:




                                                 19
 Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 21 of 34




       a.      Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that show

what tasks and processes were recently active. Web browsers, e-mail programs, and chat

programs store configuration information on the storage medium that can reveal

information such as online nicknames and passwords. Operating systems can record

additional information, such as the attachment of peripherals, the attachment of USB

flash storage devices or other external storage media, and the times the computer was in

use. Computer file systems can record information about the dates files were created and

the sequence in which they were created.

       b.       Forensic evidence on a computer or storage medium can also indicate

who has used or controlled the computer or storage medium. This “user attribution'

evidence is analogous to the search for “indicia of occupancy” while executing a search

warrant at a residence. For example, registry information, configuration files, user

profiles, e-mail, e-mail address books,“chat,” instant messaging logs, photographs, the

presence or absence of malware, and correspondence (and the data associated with the

foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the computer or storage medium at a relevant time.

       c.       A person with appropriate familiarity with how a computer works can.

after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.




                                         20
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 22 of 34




               d.      The process of identifying the exact files, blocks, registry entries, logs, or

       other forms of forensic evidence on a storage medium that are necessary to draw an

       accurate conclusion is a dynamic process. While it is possible to specify in advance the

       records to be sought, computer evidence is not always data that can be merely reviewed

       by a review team and passed along to investigators. Whether data stored on a computer is

       evidence may depend on other information stored on the computer and the application of

       knowledge about how a computer behaves. Therefore, contextual information necessary

       to understand other evidence also falls within the scope of the warrant.



   46. Based on my training and experience I know that much ofthe media referenced above,

which may contain contraband, fruits and evidence of crime, is by its very nature portable. This

includes as example but is not limited to extremely compact storage devices such as thumb

drives, laptop computers, and smart phones. In my training and experience, 1 know it is not

uncommon for individuals to keep such media in multiple locations within their premises.

including in outbuildings and motor vehicles, and/or on their person.

   47. Searching storage media for the evidence described in the attachment may require a

range of data analysis techniques. In most cases, a thorough search for information stored in

storage media often requires agents to seize most or all electronic storage media and later review

the media consistent with the warrant. In lieu of seizure, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a complete electronic

picture of the computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the

storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:


                                                 21
 Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 23 of 34




       a.      The nature of evidence. As noted above, not all evidence takes the form

of documents and files that can be easily viewed on site. Analyzing evidence of how a

computer has been used, what it has been used for, and who has used it requires

considerable time, and taking that much time on premises could be unreasonable. As

explained above, because the warrant calls for forensic electronic evidence, it is

exceedingly likely that it will be necessary to thoroughly search storage media to obtain

evidence, including evidence that is not neatly organized into files or documents. Just as a

search of a premises for physical objects requires searching the entire premises for those

objects that are described by a warrant, a search of this premises for the things described

in this warrant will likely require a search among the data stored in storage media for the

things (including electronic data) called for by this warrant. Additionally, it is possible

that files have been deleted or edited, but that remnants of older versions are in

unallocated space or slack space. This, too, makes it exceedingly likely that in this case it

will be necessary to use more thorough techniques.

        b.     The volume of evidence. Storage media can store the equivalent of

millions of pages of information. Additionally, a suspect may try to conceal criminal

evidence; he or she might store it in random order with deceptive file names. This may

require searching authorities to peruse all the stored data to determine which particular

files is evidence or instrumentalities of a crime. This sorting process can take weeks or

months, depending on the volume of data stored, and it would be impractical and invasive

to attempt this kind of data search on-site.

       c.      Technical requirements. Computers can be configured in several

different ways, featuring a variety of different operating systems, application software.



                                          22
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 24 of 34




       and configurations. Therefore, searching them sometimes requires tools or knowledge

       that might not be present on the search site. The vast array of computer hardware and

       software available makes it difficult to know before a search what tools or knowledge

       will be required to analyze the system and its data on-site. However, taking the storage

       media off-site and reviewing it in a controlled environment will allow its examination

       with the proper tools and knowledge.

               d.     Variety of forms of electronic media. Records sought under this warrant

       could be stored in a variety of storage media formats that may require off-site reviewing

       with specialized forensic tools.


   48. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when officers executing

the warrant conclude that it would be impractical to review the hardware, media, or peripherals

on-site, the warrant I am applying for would permit officers either to seize or to image-copy

those items that reasonably appear to contain some or all of the evidence described in the

warrant, and then later review the seized items or image copies consistent with the warrant. The

later review may require techniques, including but not limited to computer-assisted scans of the

entire medium, that might expose many parts of a hard drive to human inspection in order to

determine whether it is evidence described by the warrant.


                            BIOMETRIC ACCESS TO DEVICES


   49. This warrant seeks authorization for law enforcement to compel Anthony Rimas to

unlock any DEVICES requiring biometric access subject to seizure pursuant to this warrant.

Grounds for this request follow.




                                                23
           Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 25 of 34




   50. I know from my training and experience, as well as from information found in publicly

available materials published by device manufacturers, that many electronic devices, particularly

newer mobile devices and laptops, offer their users the ability to unlock the device through

biometric features in lieu of a numeric or alphanumeric passcode or password. These biometric

features include fingerprint scanners, facial recognition features and iris recognition features.

Some devices offer a combination of these biometric features, and the user of such devices can

select which features they would like to utilize.

      51. If a device is equipped with a fingerprint scanner, a user may enable the ability to unlock

the device through his or her fingerprints. For example, Apple offers a feature called “Touch

ID,” which allows a user to register up to five fingerprints that can unlock a device. Once a

fingerprint is registered, a user can unlock the device by pressing the relevant finger to the

device’s Touch ID sensor, which is found in the round button (often referred to as the “home'

button) located at the bottom center of the front of the device. The fingerprint sensors found on

devices produced by other manufacturers have different names but operate similarly to Touch

ID.

      52. If a device is equipped with a facial-recognition feature, a user may enable the ability to

unlock the device through his or her face. For example, this feature is available on certain

Android devices and is called “Trusted Face.” During the Trusted Face registration process, the

user holds the device in front of his or her face. The device’s front-facing camera then analyzes,

and records data based on the user’s facial characteristics. The device can then be unlocked if the

front-facing camera detects a face with characteristics that match those of the registered face.

Facial recognition features found on devices produced by other manufacturers have different

names but operate similarly to Trusted Face.



                                                    24
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 26 of 34




   53. If a device is equipped with an iris-recognition feature, a user may enable the ability to

unlock the device with his or her irises. For example, on certain Microsoft devices, this feature is

called “Windows Hello.” During the Windows Hello registration, a user registers his or her irises

by holding the device in front of his or her face. The device then directs an infrared light toward

the user’s face and activates an infrared-sensitive camera to record data based on patterns within

the user’s irises. The device can then be unlocked if the infrared-sensitive camera detects the

registered irises. Iris-recognition features found on devices produced by other manufacturers

have different names but operate similarly to Windows Hello.

   54. In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient way to

unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in

some instances, biometric features are considered to be a more secure way to protect a device’s

contents.

   55. As discussed in this Affidavit, I have reason to believe that one or more digital devices

will be found during the search. The passcode or password that would unlock the DEVICES

subject to search under this warrant currently is not known to law enforcement. Thus, law

enforcement personnel may not otherwise be able to access the data contained within the

DEVICES, making the use of biometric features necessary to the execution of the search

authorized by this warrant.

    56. I also know from my training and experience, as well as from information found in

publicly available materials including those published by device manufacturers, that biometric

features will not unlock a device in some circumstances even if such features are enabled. This

can occur when a device has been restarted, inactive, or has not been unlocked fora certain



                                                 25
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 27 of 34




period of time. For example, Apple devices cannot be unlocked using Touch ID when:(1) more

than 48 hours has elapsed since the device was last unlocked; or,(2) when the device has not

been unlocked using a fingerprint for 8 hours and the passcode or password has not been entered

in the last 6 days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the

device has remained inactive for four hours. Biometric features from other brands carry similar

restrictions. Thus, in the event law enforcement personnel encounter a locked device equipped

with biometric features, the opportunity to unlock the device through a biometric feature may

exist for only a short time.

   57. In light of the foregoing, and with respect to (1)any device found on the person of

Anthony Rimas, or(2)any device at/on SUBJECT PREMISES reasonably believed to be owned.

used, or accessed by Anthony Rimas, law enforcement personnel seek authorization, during

execution of this search warrant, to: (1) press or swipe the fingers (including thumbs) of

Anthony Rimas to the fingerprint scanner of the seized device(s);(2) hold the seized device(s) in

front of the face of Anthony Rimas and activate the facial recognition feature; and/or(3) hold the

seized device(s) in front of the face of Anthony Rimas and activate the iris recognition feature.

for the purpose of attempting to unlock the device(s) in order to search the contents as authorized

by this warrant.

    58. The proposed warrant does not authorize law enforcement to compel that an individual

present at the SUBJECT PRESMISES state or otherwise provide the password or any other

means that may be used to unlock or access the DEVICES. Moreover, the proposed warrant does

not authorize law enforcement to compel an individual present at the SUBJECT PRESMISES to

identify the specific biometric characteristics (including the unique finger(s) or other physical

features) that may be used to unlock or access the DEVICES.



                                                 26
         Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 28 of 34




                                             CONCLUSION



   59. Based on the aforementioned factual information, I respectfully submit that there is

probable cause to believe that evidence, fruits, and instrumentalities of the crime of receipt and

attempted receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2) and attempted

enticement in violation of 18 U.S.C.§ 2422(b) may be located at the SUBJECT PREMISES. 1

therefore seek a warrant to search the SUBJECT PREMISES described in Attachment A and any

computer and electronic media located therein, and to seize the items described in Attachment B.

   60. I am aware that the recovery of data by a computer forensic analyst takes significant

time; much the way recovery of narcotics must later be forensically evaluated in a lab, digital

evidence will also undergo a similar process. For this reason, the ‘Tetum” inventory will contain

a list of only the tangible items recovered from the premises. Unless otherwise ordered by the

Court, the return will not include evidence later examined by a forensic analyst.


       Dated: March 10, 2021                     Respectfully Submitted,


                                                 /s/ Adam Ravho
                                                 Adam Rayho
                                                 Task Force Officer
                                                 Homeland Security Investigations




       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.

Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.

                                       MiSSJgj
                                 ’it

Hon. Andrea K. Johnstone
United States Magistrate Judge
Dated: March 10, 2021



                                                   27
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 29 of 34




                                   ATTACHMENT A
                              PREMISES TO BE SEARCHED

The premises to be searched includes:


          (1) The residential property located at 4 Janet Lane in Newton, NH is a single family
              residence with a white front door and a two car attached garage. The number 4 is
              clearly visible on the mailbox at the end of the driveway.
          (2) A red 2020 Dodge 1500 NH Registration 364 2470 registered to Anthony Rimas
          (3) The person of Anthony Rimas.


The following photographs depict the SUBJECT PREMISES:




                                               1
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 30 of 34




                                      ATTACHMENT B
                                    ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of a criminal offense,

contraband, the fruits of crime, or property designed or intended for use or which is or has been

used as the means of committing a criminal offense, namely violations of Title 18, United States

Code, Sections 2252(a)(2) and 2422(b):


    1. All records relating to violations of 18 U.S.C. §§2252(a)(2) and 2422(b) in any form

       wherever they may be stored or found at the SUBJECT PREMISES,including:

           a. records and visual depictions of minors engaged in sexually explicit conduct as

               defined in 18 U.S.C. § 2256;

           b. records or information pertaining to an interest in child pornography;

           c. communications with minor children or evidence of attempts to meet with minor

               children to engage in sexual activity;

           d. records or information pertaining to the receipt of visual depictions of minors

               engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256;

           e. records or information pertaining to use of the application Whisper, KIK, Finger

               phone numbers, Gmail, and WhatsApp and the specific numbers and accounts

               referenced in the affidavit;

           f. records or information relating to the occupancy or ownership of the SUBJECT

               PREMISES,including, but not limited to, utility and telephone bills, mail

               envelopes, vehicle registrations, tax bills, and other correspondence.


       2. Any computer or electronic media that were or may have been used by Anthony Rimas

as a means to commit the offenses described on the warrant, including the receipt of child



                                                 1
        Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 31 of 34




pornography in violation of Title 18, United States Code, Section 2252(a)(2) or the attempted

enticement of children in violation of Title 18, United States Code, Section 2422(b)


       3. For any computer, computer hard drive, or other physical object upon which electronic

data can be recorded (hereinafter,“COMPUTER’')that is called for by this warrant, or that might

contain things otherwise called for by this warrant:


           a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs.

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;

           b. evidence of software that would allow others to control the COMPUTER,such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;

           c. evidence of the lack of such malicious software;

           d. evidence of the attachment to the COMPUTER of other storage devices or similar

               containers for electronic evidence;

           e. evidence of counter-forensic programs(and associated data) that are designed to

               eliminate data from the COMPUTER;

           f. evidence of the times the COMPUTER was used;

           g- passwords, encryption keys, and other access devices that may be necessary to

               access the COMPUTER;




                                                 2
 Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 32 of 34




   h. documentation and manuals that may be necessary to access the COMPUTER or

        to conduct a forensic examination of the COMPUTER;

   i.   contextual information necessary to understand the evidence described in this

        attachment;

   j.   evidence of the crimes described above in paragraph 1 including but not limited to

        images of child pornography, the use of messaging applications like Whisper,

        WhatsApp, KJK or other similar messaging/dating applications, communications

        with minors, evidence of attempts or plans to meet minors for sexual activity.


4. Records and things evidencing the use of the Internet, including:


   a. routers, modems, and network equipment used to connect computers to the

        Internet;

   b. records of Internet Protocol addresses used;

   c. records of Internet activity, including firewall logs, caches, browser history and

        cookies,“bookmarked” or “favorite” web pages, search terms that the user

        entered into any Internet search engine, and records of user-typed web addresses.


5. DEVICE UNLOCK:During the execution of the search of the property described in

Attachment A,and with respect to (1) any device on Anthony Rimas’s person, or(2) any

device at/on SUBJECT PREMISES reasonably believed to be owned, used, or accessed

by Anthony Rimas, law enforcement personnel are authorized to (1) press or swipe the

fingers (including thumbs) of Anthony Rimas to the fingerprint scanner of the seized

device(s);(2) hold the seized device(s) in front of the face of Anthony Rimas and activate

the facial recognition feature; and/or(3) hold the seized device(s) in front of the face of

that Anthony Rimas and activate the iris recognition feature, for the purpose of

                                          3
 Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 33 of 34




attempting to unlock the device(s) in order to search the contents as authorized by this

warrant.


       As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created

or stored, including any form of computer or electronic storage (such as hard disks or

other media that can store data); any handmade form (such as writing, drawing, painting);

any mechanical form (such as printing or typing); and any photographic form (such as

microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or

photocopies).


       As used above, the term “COMPUTER” includes but is not limited to any and all

computer equipment, including any electronic devices that are capable of collecting,

analyzing, creating, displaying, converting, storing, concealing, or transmitting

electronic, magnetic, optical, or similar computer impulses or data. These devices include

but are not limited to any data-processing hardware (such as central processing units,

memory typewriters, mobile “smart” telephones, tablets, and self-contained “laptop” or

“notebook” computers); internal and peripheral storage devices (such as fixed disks.

external hard disks, floppy disk drives and diskettes, thumb drives, flash drives, Micro

SD cards, SD cards, CDs,DVDs,tape drives and tapes, optical storage devices, zip drives

and zip disk media, and other memory storage devices); peripheral input/output devices

(such as keyboards, printers, fax machines, digital cameras, scanners, plotters, video

display monitors, and optical readers); and related communications devices (such as

modems, routers, cables and connections, recording equipment, RAM or ROM units.

acoustic couplers, automatic dialers, speed dialers, programmable telephone dialing or

                                         4
 Case 1:21-mj-00051-AJ Document 1 Filed 03/10/21 Page 34 of 34




)signaling devices, and electronic tone-generating devices); as well as any devices,

mechanisms, or parts that can be used to restrict access to such hardware (such as

physical keys and locks).




                                         5
